Citation Nr: 0121252	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  99-10 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.  

2.  Entitlement to service connection for a right ankle 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The veteran had active duty from June 1976 to August 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The case returns to the Board following a remand to the RO in 
November 2000.  


REMAND

In the November 2000 remand, the Board instructed the RO, 
among other things, to 1) secure pertinent VA and non-VA 
medical treatment records as authorized by the veteran, and 
2) afford the veteran a VA examination of the right shoulder 
and right ankle for evaluation as to whether he had 
associated disorders related to service.  Review of the 
claims folder reveals that the RO complied with the first 
instruction, but failed to afford the veteran a VA 
examination.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board 
to insure compliance with remand instructions constitutes 
error and warrants the vacating of a subsequent Board 
decision. Id.  Because the RO did not comply with the Board's 
prior instruction to afford the veteran a VA examination, a 
remand is required.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be afforded a VA 
orthopedic examination. Any further 
indicated special studies should be 
conducted.  The claims file and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination and the 
examination report must be annotated in 
this regard.

It is essential that the examiner review 
the claims folder in its entirety.  The 
examiner should also take specific note 
of the veteran's reported and documented 
medical history, including in-service and 
post-service right shoulder and right 
ankle conditions.

The examiner should then offer a medical 
opinion as to: a) the medical 
classification of the veteran's current 
right shoulder and right ankle 
disabilities; 

b) the etiology of the veteran's current 
right shoulder and right ankle 
disabilities, if he has these 
disabilities; 

c) whether it is as likely as not that a 
current right shoulder disability is 
related to tingling and protrusion of the 
right scapula after pull ups exercises in 
July 1978, complaints of right shoulder 
problems in March 1997, or any other in-
service event; 

d) whether it is as likely as not that 
the veteran's current right shoulder 
disability preexisted service and was 
aggravated during active service; 

e) whether it is as likely as not that a 
current right ankle disability is related 
to complaints of a right ankle sprain in 
January 1978, a resolving Grade II right 
ankle sprain in October 1989, or any 
other in-service event; and 

f) whether it is as likely as not that a 
current right ankle disability preexisted 
service and was aggravated during active 
service.  

If the examiner is unable to provide a 
requested opinion, the report should so 
state.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

2.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.

3.  The RO should then readjudicate the 
veteran's claims for service connection 
for a right shoulder disability and a 
right ankle disability.  If the 
disposition of either claim remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


